Citation Nr: 1236763	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had almost 20 years of active service at the time of his release to inactive duty and transfer to the Fleet Reserve in September 1964.  He died in October 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VARO in Winston-Salem, North Carolina, in which the RO denied service connection for the cause of the Veteran's death.

In September 2012, the appellant testified during a Board hearing before the undersigned at the RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died at a private hospital in October 2007.  The immediate cause of death was listed as lung cancer which was due to or as a consequence of congestive heart failure.  The approximate interval between onset and death was not provided.  

2.  There was no listed underlying cause of death and condition contributing to the Veteran's death.  At the time of the Veteran's death, service connection was in effect for residuals of a left knee injury, rated as 20 percent disabling, and for degenerative disc disease of the lower back, also rated as 20 percent disabling.  A combined disability rating of 40 percent had been in effect since December 2003.  

3.  During his almost 20 years of service in the United States Navy, the Veteran was exposed to asbestos.

4.  The Veteran's cause of death, lung cancer, is reasonably related to his in service asbestos exposure.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.102, 3.156 (a), 3.159, 3.326 (a) (2011).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006) has held that the VCAA notice requirements apply to all elements of the claim.

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Pertinent Legal Criteria

Service connection may be established for a disability resulting from personal injury or disease contracted in line of duty, or for the aggravation of a preexisting injury suffered or a disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

As a general matter, service connection for a disability is granted when the following are shown: (1) the existence of a current disability; (2) the existence of a disease or injury in service; and (3) a relationship or nexus between the current disability and an injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d, 1362 (Fed. Cir. 2009).  

Service connection for the cause of a Veteran's death requires evidence that a service-connected disability was a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  A service-connected disability will be considered the principal cause of such disability, when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1).  

The Board notes that there is no specific statutory or regulatory guidance with regard to a claim for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in  VA Procedure Manual, M21-MR, Part IV, subpart ii, Chapter 2, Section c, paragraph 9, (January 7, 2007).  Also, an opinion by VA's Office of General Counsel discussed the proper way of developing asbestos claims.  See VAOPGCPREC-2000 (April 13, 2000).

The guidelines specify that asbestos fibers may produce fibrosis, including interstitial pulmonary fibrosis or asbestosis, tumors, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-MR.  The latency period for development or disease due to exposure to asbestosis ranges from 10 to 45 or more years between first exposure and development of the disease.  Id.  Some of the major occupations involving exposure to asbestos including mining, milling, working in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and relinings and manufacture and installation of products such as roofing and flooring materials, asbestos, cement, sheet and pipe products, and military equipment.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service and develop whether there was preservice and/or post service occupational asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.  The pertinent parts of the manual guidelines of service connection in service-related cases are not substantive rules; however, they must be considered by the Board in adjudicating asbestos-related claims.  See VAOPGCPREC 4-2000. The Board points out that the manual provisions do not create a presumption that the Veteran was exposed to asbestos in service.  VA must analyze an appellant's claim for service-connected asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  See Dyment v. West, 13 Vet. App. 141 (1999), affirmed, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Factual Background and Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with regard to the claim.  See Gonzales v. West, 218 F.3d, 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran died in October 2007.  At the time of his death, service connection was in effect for residuals of a left knee injury, rated as 20 percent disabling, and for a low back disability, also rated as 20 percent disabling.  The immediate cause of death was listed as lung cancer.  This was due to or as a consequence of high blood pressure which was due to or as a consequence of congestive heart failure.  No approximate interval between onset and death was listed.  It was not indicated whether or not an autopsy was performed.

The Veteran's military personnel records disclosed that his rate in the Navy was as a steelworker whose duties including performing welding and metal cutting operations.  The appellant testified at the hearing that the Veteran's main function in the military was welding (Transcript, page 5).  

Resolving all reasonable doubt in the appellant's favor, the Board finds that in service asbestos exposure was consistent with the duties of the Veteran's many years of active service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.102.

The next question to be addressed is whether such exposure could have resulted in the Veteran's lung cancer.

The service treatment records are without reference to complaints or findings indicative of the presence of lung cancer, heart disease, or hypertension during service or for years thereafter.

As recently as 2004, when the Veteran was accorded an authorized examination for an evaluation of his left knee and low back disabilities, no reference was made to respiratory or cardiovascular abnormalities.  Of record is an August 2006 communication indicating that the Veteran was seen at a private hospital for diagnoses including lung cancer, chronic obstructive pulmonary disease, congestive heart failure, coronary artery disease, asbestosis, anemia, and thrombocytopenia.  No mention was made as to the history of any of the diagnoses.

The death certificate reflects the Veteran died in the emergency room of a private hospital in October 2007.  The immediate cause of death was listed as lung cancer.  This was reported as due to or as a consequence of high blood pressure and congestive heart failure.  No intervals between onset and death were listed.

In June 2011 statement, a primary physician indicated that he was the Veteran's primary care physician since 2002.  It was his opinion that "after careful review of the records" and aware that the Veteran was a welder in service and in the years following service, "it is more likely than not that the exposure to asbestos in the military also contributed to the lung cancer causing the death of the Veteran."

In September 2011 a VA physician reviewed the claims file.  She acknowledged the Veteran's personnel records from the military revealed his occupational specialty was as a steel worker.  She noted that records in the years following service disclosed that the Veteran retired from work in a shipyard.  In response  to the question as to if it is at least as likely as not that the Veteran's lung cancer was due to his asbestos exposure in the military, she stated "I cannot answer this question without mere speculation."  Because of the Veteran's work in service as a steelworker and his post service work as a shipyard worker/welder "both occupations are considered a possible cause of asbestos exposure and either could have contributed to the cause of death.  I can only merely speculate as to which one was the actual cause."  

Relying on an examiner's hesitance to offer a definitive opinion "without resort to speculation" is disfavored by the Courts.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  Such an opinion by itself supplies neither negative nor positive support for the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009). 

 However, the VA physician who reviewed the claims file in 2011 acknowledged that the Veteran's work in service as a welder was a "possible" cause of asbestos exposure and therefore could have contributed to the cause of the Veteran's death.  The Board finds that comment to be probative evidence in favor of the claim.  This is so particularly when added to the statement from the Veteran's principal treating physician since 2002 that it was his opinion, after a review of the record, that it "is more likely than not" that the Veteran's exposure to asbestos in service contributed to the lung cancer that caused his death.

Based on the foregoing, the Board finds that the Veteran's lung cancer was related to his in service asbestos exposure.  Consequently, affording the appellant the 


benefit of the doubt, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


